Walton, J.
This is a suit in equity. The plaintiff says that in consideration of an agreement on his part to support one Sarah J. Jones, she agreed to convey to him her real estate, and that, at her death, he should have all of her personal property, and that she died without having conveyed her real estate to him; and he prays that her two daughters, who are her only heirs, and one of whom is his own wife, may be compelled to make the conveyance. His wife does not resist; but the other daughter (Mrs. Korter) does.
There is no doubt of the power of the court to make such a decree; but to justify its exercise, the plaintiff must show that he has a clear title to the conveyance prayed for. A doubtful or a contingent title is not sufficient. It must be a complete and perfected title.
We do not think the plaintiff has or ever had such a title. His right to the conveyance prayed for was contingent at the beginning, and it has never been perfected. His right to the conveyance prayed for depended upon the happening of a future event, and the event has not happened.
The contract on which the plaintiff relies is found in the conditions of a bond given by Mrs. Jones to him. The contract is very imperfectly stated, and it is not free from ambiguity. But we infer from the language used that Mrs. J ones, at least, and perhaps the plaintiff, were apprehensive that they might not be able to live *272together pleasantly; for it was stipulated that the deed to the plaintiff should not be given till the expiration of a year, and that it should not then be given, unless they should be able to agree. The language of the bond is this: “ The deed, at the end of one year from date, to be given at the request of the said John S. Glidden, provided the said Jones and Glidden agree.”
It is plain therefore that the right to a deed was contingent. It depended upon the happening of a future event, an event which might or might not happen. Such a right is contingent. If the event happens, the right is perfected. If it does not happen, the right remains imperfect.
In this case the event did not happen. Mrs. Jones died within the year. She lived with the plaintiff only three months, at the end of which time she died of pneumonia, having been sick only eight days. The year’s test was cut short, and the agreement, and the demand for a deed, which were necessary to complete the plaintiff’s right to a conveyance, were never made. No obligation rested upon Mrs. Jones at the time of her death to make the conveyance prayed for, and of course no such obligation descended to her heirs.
The support furnished Mrs. Jones was in her own house. She did not go to the plaintiff’s house; he moved into her house. And the plaintiff concedes that ■ the entire expense incurred by him for her support, including her doctor’s bill, in addition to her seat at his table, would not exceed forty or fifty dollars. He had the use of her furniture and her carriages; and since her death, he has retained the • possession of her furniture; and his wife has claimed the right to dispose of her mother’s clothing; and she has sold one article of it (a fur-lined cape) for twenty-two dollars. Mrs. Jones left about two hundred and fifty dollars in a savings bank, and the plaintiff has kept the savings bank book. Surely, the balance due the plaintiff, if anything, upon a quantum meruit, must be very small. His own wife is one of the two heirs of the deceased; and, of course, inherits one-half of her estate. And it seems to the court that it would be very harsh indeed to compel the other daughter (Mrs. Korter) to convey her interest in her mother’s real *273estate to tlie plaintiff upon a claim so weak. And the court declines to do it.

Bill dismissed, with costs for Mrs. Korter.